
	

115 S1544 IS: No Funds for Cyber Coordination with Russia Act of 2017
U.S. Senate
2017-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1544
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2017
			Ms. Klobuchar (for herself, Mr. Cardin, Mr. Durbin, Mr. Reed, Ms. Warren, Mr. Sanders, Mr. Markey, Ms. Duckworth, Mr. Franken, Mr. Blumenthal, Mr. Whitehouse, Mrs. Murray, Mrs. Shaheen, Ms. Harris, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To prevent Federal funds from being used to establish a cybersecurity unit in cooperation with the
			 Russian Federation.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the No Funds for Cyber Coordination with Russia Act of 2017.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Definitions. Sec. 3. Purpose. Sec. 4. Findings. Sec. 5. Funding prohibition. Sec. 6. Sense of Congress. Sec. 7. Termination.  2.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Rules and Administration, the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Foreign Affairs, the Committee on House Administration, the Committee on Armed Services, the Committee on Homeland Security, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)CybersecurityThe term cybersecurity means the protection or defense of cyberspace from cyberattacks. (3)Cybersecurity unitThe term cybersecurity unit means any organization or entity established for the purpose of cybersecurity.
 (4)CyberspaceThe term cyberspace means the global domain within the information environment consisting of the interdependent network of information systems infrastructures (including the Internet, telecommunications networks, computer systems, and embedded processors and controllers).
 (5)Significant activities undermining cybersecurityThe term significant activities undermining cybersecurity includes— (A)significant efforts—
 (i)to deny access to or degrade, disrupt, or destroy an information and communications technology system or network; or
 (ii)to exfiltrate, degrade, corrupt, destroy, or release information from such a system or network without authorization for purposes of—
 (I)conducting influence operations; or (II)causing a significant misappropriation of funds, economic resources, trade secrets, personal identifications, or financial information for commercial or competitive advantage or private financial gain;
 (B)significant destructive malware attacks; and (C)significant denial of service activities.
 3.PurposeThe purpose of this Act is to protect United States cybersecurity and critical infrastructure by preventing the President from establishing a cybersecurity unit in coordination with the Government of the Russian Federation, a known foreign adversary.
 4.FindingsCongress makes the following findings: (1)On January 6, 2017, an assessment of the United States intelligence community entitled, Assessing Russian Activities and Intentions in Recent U.S. Elections concluded, Russian efforts to influence the 2016 US presidential election represent the most recent expression of Moscow’s longstanding desire to undermine the US-led liberal democratic order, but these activities demonstrated a significant escalation in directness, level of activity, and scope of effort compared to previous operations.. The report concluded with high confidence, Russian President Vladimir Putin ordered an influence campaign in 2016 aimed at the US presidential election. Russia’s goals were to undermine public faith in the US democratic process, denigrate Secretary Clinton, and harm her electability and potential presidency. We further assess Putin and the Russian Government developed a clear preference for President-elect Trump..
 (2)On December 29, 2016, President Barack Obama issued Executive Order 13757, Taking Additional Steps To Address The National Emergency With Respect To Significant Malicious Cyber-Enabled Activities. Executive Order 13757 amended Executive Order 13694, Blocking the Property of Certain Persons Engaging in Significant Malicious Cyber-Enabled Activities. E.O. 13694 authorized sanctions on individuals and entities determined to be responsible for or complicit in malicious cyber-enabled activities that result in enumerated harms that are reasonably likely to result in, or have materially contributed to, a significant threat to the national security, foreign policy, or economic health or financial stability of the United States. E.O. 13757 expanded executive authority to allow for the imposition of sanctions against individuals and entities determined to be responsible for tampering, altering, or causing the misappropriation of information with the purpose or effect of interfering with or undermining election processes or institutions.
 (3)The Government of the Russian Federation has repeatedly launched cyber-attacks against United States agencies, including the Department of State in November 2014, the Department of Defense in 2015, and the White House computer networks in 2014.
 (4)On March 15, 2017, the Department of Justice charged Russian Federal Security Service (FSB) officers and criminal coconspirators for hacking Yahoo and the email accounts of millions of United States citizens.
 (5)On May 8, 2017, former Director of National Intelligence James Clapper testified before the Committee on the Judiciary of the Senate, Russia's influence activities in the run-up to the 2016 election constituted the high water mark of their long running efforts since the 1960s to disrupt and influence our elections. They must be congratulating themselves for having exceeded their wildest expectations with a minimal expenditure of resource. And I believe they are now emboldened to continue such activities in the future both here and around the world, and to do so even more intensely. If there has ever been a clarion call for vigilance and action against a threat to the very foundation of our democratic political system, this episode is it..
 (6)On June 7, 2017, former Director of the Federal Bureau of Investigation James Comey testified before the Select Committee on Intelligence of the Senate that the Government of the Russian Federation, using technical intrusion, lots of other methods, tried to shape the way we think, we vote, we act. That is a big deal. And people need to recognize it. It’s not about Republicans or Democrats. They’re coming after America, which I hope we all love equally. They want to undermine our credibility in the face of the world. They think that this great experiment of ours is a threat to them, and so they’re going to try to run it down and dirty it up as much as possible..
 (7)On July 9, 2017, President Donald Trump stated, I strongly pressed President Putin twice about Russian meddling in our election. He vehemently denied it … now it is time to move forward in working constructively with Russia! Putin & I discussed forming an impenetrable Cyber Security unit so that election hacking, & many other negative things, will be guarded.
 5.Funding prohibitionNo Federal funds may be used to establish a cybersecurity unit, or any variation thereof, in cooperation or connection with the Government of the Russian Federation.
 6.Sense of CongressIt is the sense of Congress that— (1)the President should publicly endorse the assessment of the United States Armed Forces and the intelligence community that the Government of the Russian Federation interfered in the 2016 election and take appropriate measures to deter such activities in the future;
 (2)the President must not use taxpayer funds to engage in cyber coordination with the Government of the Russian Federation, a foreign adversary; and
 (3)the President should work with Congress to establish a non-partisan, independent commission of experts to determine, examine, and report on the facts regarding the extent of Russian official and unofficial cyber operations and other attempts to interfere in the 2016 United States national election.
 7.TerminationThe prohibitions under this Act shall terminate on the date the President submits to the appropriate congressional committees a written certification that the Government of the Russian Federation has—
 (1)ceased ordering, controlling, or otherwise directing, supporting, or financing acts intended to undermine democracies around the world; and
 (2)submitted a written statement acknowledging interference in the 2016 United States Presidential election.
			
